
	
		I
		111th CONGRESS
		1st Session
		H. R. 2509
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mrs. Kirkpatrick of
			 Arizona (for herself and Mr.
			 Flake) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To secure Federal ownership and management of significant
		  natural, scenic, and recreational resources, to provide for the protection of
		  cultural resources, to facilitate the efficient extraction of mineral resources
		  by authorizing and directing an exchange of Federal and non-Federal land, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southeast Arizona Land Exchange and
			 Conservation Act of 2009.
		2.PurposesThe purposes of this Act are—
			(1)to authorize,
			 direct, facilitate, and expedite the conveyance and exchange of land between
			 the United States and Resolution Copper;
			(2)to provide for the
			 permanent protection of cultural resources and uses of the Apache Leap
			 escarpment located near the town of Superior, Arizona; and
			(3)to secure Federal
			 ownership and protection of land with significant natural, scenic,
			 recreational, water, riparian, cultural and other resources.
			3.DefinitionsIn this Act:
			(1)Apache
			 LeapThe term Apache Leap means the approximately
			 822 acres of land (including the approximately 110 acres of land of Resolution
			 Copper described in section 4(c)(1)(G)), as depicted on the map entitled
			 Apache Leap and dated January 2009.
			(2)Federal
			 landThe term Federal land means the approximately
			 2,406 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Federal Parcel–Oak Flat and dated January 2009.
			(3)Non-Federal
			 landThe term non-Federal land means each parcel of
			 land described in section 4(c).
			(4)Oak Flat
			 CampgroundThe term Oak Flat Campground means the
			 campground that is—
				(A)comprised of
			 approximately 16 developed campsites and adjacent acreage at a total of
			 approximately 50 acres; and
				(B)depicted on the
			 map entitled Oak Flat Campground and dated January 2009.
				(5)Oak Flat
			 Withdrawal AreaThe term Oak Flat Withdrawal Area
			 means the approximately 760 acres of land depicted on the map entitled
			 Oak Flat Withdrawal Area and dated January 2009.
			(6)Resolution
			 CopperThe term Resolution Copper means—
				(A)Resolution Copper
			 Mining, LLC, a Delaware limited liability company; and
				(B)any successor,
			 assign, affiliate, member, or joint venturer of Resolution Copper Mining,
			 LLC.
				(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(8)Secretary
			 concernedThe term Secretary concerned means the
			 Secretary of Agriculture or the Secretary of the Interior, as
			 applicable.
			(9)TownThe
			 term Town means the Town of Superior, Arizona, an incorporated
			 municipality.
			4.Land conveyances
			 and exchanges
			(a)PurposesThe
			 purposes of the land conveyances and exchanges under this section are—
				(1)to secure Federal
			 ownership and protection of significant natural, scenic, and recreational
			 resources; and
				(2)to facilitate
			 efficient extraction of mineral resources.
				(b)Offer by
			 Resolution Copper
				(1)In
			 generalSubject to section 9(b)(1), if Resolution Copper submits
			 to the Secretary of Agriculture a written offer, in accordance with paragraph
			 (2), to convey to the United States all right, title, and interest of
			 Resolution Copper in and to the non-Federal land, the Secretary shall—
					(A)accept the offer;
			 and
					(B)convey to
			 Resolution Copper all right, title, and interest of the United States in and to
			 the Federal land, subject to—
						(i)section 10(c);
			 and
						(ii)any
			 valid existing right or title reservation, easement, or other exception
			 required by law or agreed to by the Secretary concerned and Resolution
			 Copper.
						(2)RequirementsTitle
			 to any non-Federal land conveyed by Resolution Copper to the United States
			 under paragraph (1) shall—
					(A)be in a form that
			 is acceptable to the Secretary concerned; and
					(B)conform to the
			 title approval standards of the Attorney General of the United States
			 applicable to land acquisitions by the Federal Government.
					(c)Resolution
			 Copper land exchangeOn receipt of title to the Federal land
			 under subsection (b)(1)(B), Resolution Copper shall simultaneously
			 convey—
				(1)to the Secretary
			 of Agriculture, all right, title, and interest that the Secretary determines to
			 be acceptable in and to—
					(A)the approximately
			 147 acres of land located in Gila County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2009–Non-Federal
			 Parcel–Turkey Creek and dated January 2009;
					(B)the approximately
			 148 acres of land located in Yavapai County Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Non-Federal Parcel–Tangle Creek and dated January 2009;
					(C)the approximately
			 149 acres of land located in Maricopa County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Non-Federal Parcel–Cave Creek and dated January 2009;
					(D)the approximately
			 88 acres of land located in Pinal County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2009–Non-Federal
			 Parcel–J–I Ranch and dated January 2009;
					(E)the approximately
			 640 acres of land located in Coconino County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Non-Federal Parcel–East Clear Creek and dated January 2009;
					(F)the approximately
			 95 acres of land located in Pinal County, Arizona, depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2009–Non-Federal
			 Parcel–The Pond and dated January 2009; and
					(G)subject to the
			 retained rights under subsection (d)(2), the approximately 110 acres of land
			 located in Pinal County, Arizona, depicted on the map entitled Southeast
			 Arizona Land Exchange and Conservation Act of 2009–Non-Federal Parcel–Apache
			 Leap South End and dated January 2009; and
					(2)to the Secretary
			 of the Interior, all right, title, and interest that the Secretary of the
			 Interior determines to be acceptable in and to—
					(A)the approximately
			 3,073 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Non-Federal Parcel–Lower San Pedro River and dated January
			 2009;
					(B)the approximately
			 160 acres of land located in Gila and Pinal Counties, Arizona, depicted on the
			 map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Non-Federal Parcel–Dripping Springs and dated January 2009;
			 and
					(C)the approximately
			 956 acres of land located in Santa Cruz County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Non-Federal Parcel–Appleton Ranch and dated January 2009.
					(d)Additional
			 consideration to United States
				(1)Surrender of
			 rightsSubject to paragraph (2), in addition to the non-Federal
			 land to be conveyed to the United States under subsection (c), and as a
			 condition of the land exchange under this section, Resolution Copper shall
			 surrender to the United States, without compensation, the rights held by
			 Resolution Copper under mining and other laws of the United States—
					(A)to commercially
			 extract minerals under—
						(i)Apache Leap;
			 or
						(ii)the
			 parcel identified in subsection (c)(1)(F); and
						(B)to disturb the
			 surface of Apache Leap, except with respect to such fences, signs, monitoring
			 wells, and other devices, instruments, or improvements as are necessary to
			 monitor the public health and safety or achieve other appropriate
			 administrative purposes, as determined by the Secretary, in consultation with
			 Resolution Copper.
					(2)Exploration
			 activitiesNothing in this Act prohibits Resolution Copper from
			 using any existing mining claim held by Resolution Copper on Apache Leap, or
			 from retaining any right held by Resolution Copper to the parcel described in
			 subsection (c)(1)(G), to carry out any underground activities under Apache Leap
			 in a manner that the Secretary determines will not adversely impact the surface
			 of Apache Leap (including drilling or locating any tunnels, shafts, or other
			 facilities relating to mining, monitoring, or collecting geological or
			 hydrological information) that do not involve commercial mineral extraction
			 under Apache Leap.
				(e)Use of
			 equalization payment
				(1)PaymentResolution
			 Copper shall pay into the Federal Land Disposal Account established by section
			 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)) (or
			 any successor account) any cash equalization funds owed by Resolution Copper to
			 the United States under section 7(b)(1), to remain available until expended,
			 without further appropriation, to the Secretary and the Secretary of the
			 Interior, as the Secretaries jointly determine to be appropriate, for—
					(A)the acquisition
			 from willing sellers of land or interests in land within the hydrographic
			 boundary of the San Pedro River and tributaries in the State of Arizona;
			 and
					(B)the management and
			 protection of endangered species and other sensitive environmental values and
			 land within the San Pedro Riparian National Conservation Area established by
			 section 101(a) of the Arizona-Idaho Conservation Act of 1988 (16 U.S.C.
			 460xx(a)) (including any additions to the area), including management under any
			 cooperative management agreement entered into by the Secretary of the Interior
			 and a State or local agency under section 103(c) of that Act (16 U.S.C.
			 460xx–2(c)).
					(2)Period of
			 useTo the maximum extent feasible, the amount paid into the
			 Federal Land Disposal Account by Resolution Copper under paragraph (1) shall be
			 used by the Secretary and the Secretary of the Interior during the 2-year
			 period beginning on the date of payment.
				(3)Cooperative
			 management agreementsThe Secretary of the Interior may enter
			 into such cooperative management agreements with qualified organizations (as
			 defined in section 170(h) of the Internal Revenue Code of 1986) as the
			 Secretary of the Interior determines to be appropriate to administer portions
			 of the San Pedro Riparian National Conservation Area.
				5.Timing and
			 processing of exchange
			(a)Sense of
			 Congress regarding timing of exchangeIt is the sense of Congress
			 that the land exchange directed by section 4 should be consummated by not later
			 than 1 year after the date of enactment of this Act.
			(b)Pre-exchange
			 NEPA compliance
				(1)Secretarial
			 determinationThe Secretary shall determine whether the exchange
			 directed by section 4 is subject to section 102(2) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4322(2)).
				(2)AnalysisIf
			 the Secretary determines pursuant to paragraph (1) that the exchange is subject
			 to section 102(2) of such Act—
					(A)the Secretary
			 shall be responsible for the preparation of the document;
					(B)the document
			 prepared pursuant to section 102(2) of such Act shall adhere to the provisions
			 of this paragraph notwithstanding any provision of such section to the
			 contrary; and
					(C)the analysis in
			 the document, including the analysis of any impacts, effects, and commitments
			 shall—
						(i)detail the
			 ecological values (including fish and wildlife, plant communities, wetlands and
			 flood plains, and habitat and potential habitat for threatened and endangered
			 species) of the Federal land and all non-Federal land parcels identified for
			 exchange in section 4(b);
						(ii)consider impacts,
			 effects, and commitments, on or related to those values from or of only current
			 uses of the Federal land and all non-Federal land parcels identified for
			 exchange in section 3(b) as of the date of enactment of this Act and any new
			 uses of those lands that may occur prior to consummation of the exchange,
			 except as provided in subsection (e);
						(iii)shall not
			 consider impacts, effects, and commitments on or related to those values of any
			 uses to be considered in post-exchange compliance with section 102(2) of the
			 National Environmental Policy Act of 1969 described in subsection (d);
			 and
						(iv)be based on the assumption that the Federal
			 land and non-Federal land in the exchange shall be determined to be of equal
			 value, or the values shall be equalized, or a donation made by Resolution
			 Copper, pursuant to section 6.
						(3)DeadlineThe
			 document described in this subsection, if determined necessary under paragraph
			 (1), shall be completed within 270 days of the date of enactment of this
			 Act.
				(4)No
			 precedentThe procedures under this subsection with regard to the
			 National Environmental Policy Act of 1969 compliance on this land exchange do
			 not establish a precedent with respect to future land exchanges or other
			 Federal land actions directed or mandated by Congress.
				(c)Exchange
			 processingBefore the date of consummation of the exchange under
			 section 4, the Secretary concerned shall complete any necessary land surveys
			 and required preexchange clearances, reviews, mitigation activities, and
			 approvals relating to—
				(1)threatened or
			 endangered species;
				(2)cultural or
			 historic resources;
				(3)wetland or
			 floodplains; or
				(4)hazardous
			 materials.
				(d)Post-exchange
			 processingBefore commencing production in commercial quantities
			 of any valuable mineral from the Federal land conveyed to Resolution Copper
			 under section 4(b)(1)(B) (except for any such production from any exploration
			 and mine development shafts, adits, and tunnels needed to determine feasibility
			 and pilot plant testing of commercial production or to access the ore body and
			 tailings deposition areas), the Secretary shall publish an environmental impact
			 statement in accordance with section 102(2)(C) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4322(2)(C)) regarding any Federal agency action
			 carried out relating to the commercial production, including an analysis of the
			 impacts of the production.
			(e)Oak Flat
			 Withdrawal Area restriction
				(1)Mineral
			 explorationTo ensure the collection and consideration of
			 adequate information to analyze possible commercial production of minerals by
			 Resolution Copper from the Oak Flat Withdrawal Area, notwithstanding any other
			 provision of law, Resolution Copper may carry out mineral exploration
			 activities under the Oak Flat Withdrawal Area during the period beginning on
			 the date of enactment of this Act and ending on the date of conveyance of the
			 Oak Flat Withdrawal Area to Resolution Copper under section 4(b)(1)(B) by
			 directional drilling or any other method that will not disturb the surface of
			 the land.
				(2)Sense of
			 Congress regarding permitIt is the sense of Congress that the
			 Secretary should issue to Resolution Copper a permit to conduct appropriate
			 directional drilling or other nonsurface-disturbing exploration in the Oak Flat
			 Withdrawal Area as soon as practicable after the date of enactment of this
			 Act.
				(f)Exchange and
			 post-exchange costsIn accordance with sections 254.4 and 254.7
			 of title 36, Code of Federal Regulations (or successor regulations), Resolution
			 Copper shall assume responsibility for—
				(1)hiring such
			 contractors as are necessary for carrying out any exchange or conveyance of
			 land under this Act; and
				(2)paying, without
			 compensation under section 254.7 of title 36, Code of Federal Regulations (or a
			 successor regulation)—
					(A)the costs of any
			 appraisal relating to an exchange or conveyance under this Act, including any
			 reasonable reimbursements to the Secretary on request of the Secretary for the
			 cost of reviewing and approving an appraisal;
					(B)the costs of any
			 clearances, reviews, mitigation activities, and approvals under subsection (c),
			 including any necessary land surveys conducted by the Bureau of Land Management
			 Cadastral Survey program;
					(C)the costs of
			 achieving compliance with the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) under subsection (d); and
					(D)any other cost
			 agreed to by Resolution Copper and the Secretary concerned.
					(g)Contractor work
			 and approvals
				(1)In
			 generalAny work relating to the exchange or conveyance of land
			 under this Act that is performed by a contractor shall be subject to the mutual
			 agreement of the Secretary concerned and Resolution Copper, including any
			 agreement with respect to—
					(A)the selection of
			 the contractor; and
					(B)the scope of work
			 performed by the contractor.
					(2)Review and
			 approvalAny required review and approval of work by a contractor
			 shall be performed by the Secretary concerned, in accordance with applicable
			 law (including regulations).
				(3)Lead actor
			 agreementThe Secretary of Agriculture and the Secretary of the
			 Interior may mutually agree to designate the Secretary of Agriculture as the
			 lead actor for any action under this subsection.
				6.Conveyance of
			 land to Town
			(a)Conveyance
			 requirements
				(1)In
			 generalOn receipt of a request from the Town described in
			 paragraph (2), the Secretary shall convey to the Town each parcel
			 requested.
				(2)Description of
			 requestA request referred to in paragraph (1) is a request by
			 the Town—
					(A)for the conveyance
			 of 1 or more of the parcels identified in subsection (b); and
					(B)that is submitted
			 to the Secretary by not later than 90 days after the date of consummation of
			 the land exchange under section 4.
					(3)PriceThe
			 Town shall pay to the Secretary a price equal to the market value of any land
			 conveyed under this subsection, as appraised under section 7, less the amount
			 of any credit under section 7(b)(3).
				(b)Identification
			 of parcelsThe Town may request conveyance of any of—
				(1)the approximately
			 30 acres of land located in Pinal County, Arizona, occupied on the date of
			 enactment of this Act by the Fairview Cemetery and depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2009–Federal
			 Parcel–Fairview Cemetery and dated January 2009;
				(2)the reversionary
			 interest, and any reserved mineral interest, of the United States in the
			 approximately 265 acres of land located in Pinal County, Arizona, depicted on
			 the map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2009–Federal Reversionary Interest–Superior Airport and dated January
			 2009; and
				(3)all or any portion
			 of the approximately 250 acres of land located in Pinal County, Arizona,
			 depicted on the map entitled Southeast Arizona Land Exchange and
			 Conservation Act of 2009–Federal Parcel–Superior Airport Contiguous
			 Parcels and dated January 2009.
				(c)Condition of
			 conveyanceA conveyance of land under this section shall be
			 carried out in a manner that provides the United States manageable boundaries
			 on any parcel retained by the Secretary, to the maximum extent
			 practicable.
			7.Valuation of land
			 exchanged or conveyed
			(a)Exchange
			 valuation
				(1)In
			 generalThe value of the land to be exchanged under section 4 or
			 conveyed to the Town under section 6 shall be determined by the Secretary
			 through concurrent appraisals conducted in accordance with paragraph
			 (2).
				(2)Appraisals
					(A)In
			 generalAn appraisal under this section shall be—
						(i)performed by an
			 appraiser mutually agreed to by the Secretary and Resolution Copper;
						(ii)performed in
			 accordance with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions (Department of Justice, 5th
			 Edition, December 20, 2000);
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(III)Forest Service
			 appraisal instructions; and
							(iii)submitted to the
			 Secretary for review and approval.
						(B)Reappraisals and
			 updated appraised valuesAfter the final appraised value of a
			 parcel is determined and approved under subparagraph (A), the Secretary shall
			 not be required to reappraise or update the final appraised value—
						(i)for
			 a period of 3 years after the approval by the Secretary of the final appraised
			 value under subparagraph (A)(iii); or
						(ii)at
			 all, in accordance with section 254.14 of title 36, Code of Federal Regulations
			 (or a successor regulation), after an exchange agreement is entered into by
			 Resolution Copper and the Secretary.
						(C)Public
			 reviewBefore consummating the land exchange under section 4, the
			 Secretary shall make available for public review a summary of the appraisals of
			 the land to be exchanged.
					(3)Failure to
			 agreeIf the Secretary and Resolution Copper fail to agree on the
			 value of a parcel to be exchanged, the final value of the parcel shall be
			 determined in accordance with section 206(d) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716(d)).
				(4)Federal land
			 appraisal
					(A)In
			 generalThe Federal land shall be appraised in accordance with
			 the standards and instructions referred to in paragraph (2)(A)(ii) and other
			 applicable requirements of this section.
					(B)Treatment as
			 unencumberedThe value of the Federal land outside the Oak Flat
			 Withdrawal Area shall be determined as if the land is unencumbered by any
			 unpatented mining claims of Resolution Copper.
					(C)EffectNothing
			 in this Act affects the validity of any unpatented mining claim or right of
			 Resolution Copper.
					(D)Additional
			 appraisal informationTo provide information necessary to
			 calculate a value adjustment payment for purposes of section 12, the appraiser
			 under this paragraph shall include in the appraisal report a detailed royalty
			 income approach analysis, in accordance with the Uniform Appraisal Standards
			 for Federal Land Acquisition, of the market value of the Federal land, even if
			 the royalty income approach analysis is not the appraisal approach relied on by
			 the appraiser to determine the final market value of the Federal land.
					(b)Equalization of
			 value
				(1)Surplus of
			 Federal land value
					(A)In
			 generalIf the final appraised value of the Federal land exceeds
			 the value of the non-Federal land involved in the exchange under section 4,
			 Resolution Copper shall make a cash equalization payment into the Federal Land
			 Disposal Account (as provided in subsection (e)) to equalize the values of the
			 Federal land and non-Federal land.
					(B)Amount of
			 paymentNotwithstanding section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)), the United States may accept a
			 cash equalization payment under subparagraph (A) in an amount that is greater
			 than 25 percent of the value of the Federal land.
					(2)Surplus of
			 non-Federal land valueIf the final appraised value of the
			 non-Federal land exceeds the value of the Federal land involved in the exchange
			 under section 4—
					(A)the United States
			 shall not make a payment to Resolution Copper to equalize the values of the
			 land; and
					(B)the surplus value
			 of the non-Federal land shall be considered to be a donation by Resolution
			 Copper to the United States.
					(3)Payment for land
			 conveyed to Town
					(A)In
			 generalThe Town shall pay the Secretary market value for any
			 land acquired by the Town from the Secretary under section 6, as determined by
			 the Secretary through an appraisal conducted in accordance with subsection
			 (a)(2).
					(B)CreditIf
			 the final appraised value of the non-Federal land exceeds the value of the
			 Federal land in the exchange under section 4, the obligation of the Town to pay
			 the United States under subparagraph (A) shall be reduced by an amount equal to
			 the excess value of the non-Federal land conveyed to the United States.
					(4)Disposition and
			 use of proceeds
					(A)Cash
			 equalization paymentsAny cash equalization payment under
			 paragraph (1)(A) shall be deposited, without further appropriation, in the
			 Federal Land Disposal Account for use in accordance with section 4(e).
					(B)Payment for land
			 conveyed to TownAny payment received by the Secretary from the
			 Town under paragraph (3)(A) shall be—
						(i)deposited in the
			 fund established under Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a); and
						(ii)made available to
			 the Secretary, without further appropriation, for the acquisition of land for
			 addition to the National Forest System in the State of Arizona.
						8.Apache Leap
			 protection and management
			(a)Apache Leap
			 protection and management
				(1)In
			 generalTo permanently protect the cultural, historic,
			 educational, and natural resource values of Apache Leap, effective beginning on
			 the date of enactment of this Act, the Secretary shall—
					(A)manage Apache Leap
			 in accordance with the laws (including regulations) applicable to the National
			 Forest System; and
					(B)place special
			 emphasis on preserving the natural character of Apache Leap.
					(2)WithdrawalSubject
			 to the valid existing rights of Resolution Copper under section 4(d)(2),
			 effective beginning on the date of enactment of this Act, Apache Leap shall be
			 permanently withdrawn from all forms of entry and appropriation under—
					(A)the public land
			 laws (including the mining and mineral leasing laws); and
					(B)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.).
					(b)Additional
			 protections, analysis, and plan
				(1)Management
			 planNot later than 4 years after the date of enactment of this
			 Act, the Secretary, in consultation with the Town, Resolution Copper, the
			 Yavapai and Apache Indian tribes, and other interested members of the public,
			 shall solicit public comment regarding, and initiate implementation of, a
			 management plan for Apache Leap.
				(2)Planning
			 considerationsThe plan described in paragraph (1) shall examine,
			 among other matters, whether Apache Leap should be managed to establish—
					(A)additional
			 cultural and historical resource protections or measures, including permanent
			 or seasonal closures of any portion of Apache Leap to protect cultural or
			 archeological resources;
					(B)additional or
			 alternative public access routes, trails, and trailheads to Apache Leap;
			 or
					(C)additional
			 opportunities (including appropriate access) for rock climbing, with special
			 emphasis on improved rock climbing access to Apache Leap from the west.
					(c)Mining
			 activitiesNothing in this section imposes any restriction on any
			 exploration or mining activity carried out by Resolution Copper outside of
			 Apache Leap after the date of enactment of this Act.
			9.Incorporation,
			 management, and status of acquired land
			(a)Land acquired by
			 Secretary
				(1)In
			 generalLand acquired by the Secretary under this Act
			 shall—
					(A)become part of the
			 National Forest within which the land is located; and
					(B)be administered in
			 accordance with the laws (including regulations) applicable to the National
			 Forest System.
					(2)BoundariesFor
			 purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 4601 et seq.), the boundaries of a National Forest in which land
			 acquired by the Secretary is located shall be deemed to be the boundaries of
			 that forest as in existence on January 1, 1965.
				(3)Management of
			 J–I Ranch
					(A)In
			 generalOn the date on which the Secretary acquires the J–I Ranch
			 parcel described in section 4(c)(1)(D), the Secretary shall manage the land to
			 allow Yavapai and Apache Indian tribes—
						(i)to
			 access the land; and
						(ii)to
			 undertake traditional activities relating to the gathering of acorns.
						(B)Authority of
			 SecretaryOn receipt of a request from the Yavapai or Apache
			 Indian tribe, the Secretary may temporarily or seasonally close to the public
			 any portion of the J–I Ranch during the period in which the Yavapai or Apache
			 Indian tribe carries out any activity described in subparagraph (A)(ii).
					(b)Rock
			 climbing
				(1)In
			 generalBefore consummating the land exchange under section 4,
			 Resolution Copper shall pay to the Secretary $1,250,000.
				(2)Use of
			 fundsThe Secretary shall use the amount described in paragraph
			 (1), without further appropriation, to construct or improve road access,
			 turnouts, trails, camping, parking areas, or other facilities to promote and
			 enhance rock climbing, bouldering, and such other outdoor recreational
			 opportunities as the Secretary determines to be appropriate—
					(A)in the general
			 area north of Arizona State Highway 60 encompassing the parcel described in
			 section 4(c)(1)(F) and adjacent National Forest land to the north of that
			 parcel (commonly known as the upper Pond area); or
					(B)in the areas
			 commonly known as Inconceivables and Chill Hill
			 located in or adjacent to secs. 26, 35, and 36, T. 2 S., R. 12 E., Gila and
			 Salt River Meridian.
					(3)TimingTo
			 the maximum extent practicable, the Secretary shall use the amount described in
			 paragraph (1) during the 2-year period beginning on the date of consummation of
			 the land exchange under section 4.
				(4)The Pond parcel
			 work
					(A)In
			 generalTo improve rock climbing opportunities in the parcel
			 described in section 4(c)(1)(F) and the upper Pond area, Resolution Copper, in
			 consultation with the Secretary and rock climbing interests, may construct
			 roads or improve road access to, construct trails, camping, parking areas, or
			 other facilities on, or provide other access to, the Pond parcel described in
			 section 4(c)(1)(F) before the date of the conveyance under section 4(c).
					(B)CostsResolution
			 Copper shall pay the cost of any activity carried out under subparagraph (A),
			 in addition to the amount specified in paragraph (1).
					(c)Land acquired by
			 Secretary of Interior
				(1)In
			 generalLand acquired by the Secretary of the Interior under this
			 Act shall—
					(A)become part of the
			 Federal administrative area (including the Las Cienegas National Conservation
			 Area or other national conservation area, if applicable) within which the land
			 is located or to which the land is adjacent; and
					(B)be managed in
			 accordance with the laws (including regulations) applicable to the Federal
			 administrative area or national conservation area within which the land is
			 located or to which the land is adjacent.
					(2)Lower San Pedro
			 River landTo preserve and enhance the natural character and
			 conservation value of the lower San Pedro River land described in section
			 4(c)(2)(A), on acquisition of the land by the Secretary of the Interior, the
			 land shall be automatically incorporated in, and administered as part of, the
			 San Pedro Riparian National Conservation Area.
				(d)WithdrawalOn
			 acquisition by the United States of any land under this Act, subject to valid
			 existing rights and without further action by the Secretary concerned, the
			 acquired land is permanently withdrawn from all forms of entry and
			 appropriation under—
				(1)the public land
			 laws (including the mining and mineral leasing laws); and
				(2)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.).
				10.Oak Flat
			 Campground
			(a)Replacement
			 campgrounds
				(1)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, the Secretary, in consultation with Resolution Copper, the Town, and
			 other interested parties, shall design and construct in the Globe Ranger
			 District of the Tonto National Forest 1 or more replacement campgrounds for the
			 Oak Flat Campground (including appropriate access routes to any replacement
			 campgrounds).
				(2)Public
			 facilitiesAny replacement campgrounds under this subsection
			 shall be designed and constructed in a manner that adequately (as determined in
			 the sole discretion of the Secretary) replaces, or improves on, the facilities,
			 functions, and amenities available to the public at the Oak Flat
			 Campground.
				(b)Costs of
			 replacementResolution Copper shall pay the actual cost of
			 designing, constructing, and providing access to any replacement campgrounds
			 under this subsection, not to exceed $1,000,000.
			(c)Interim Oak Flat
			 Campground accessThe document conveying the Federal land to
			 Resolution Copper under section 4(b) shall specify that—
				(1)during the 4-year
			 period beginning on the date of enactment of this Act, the Secretary shall
			 retain title to, operate, and maintain the Oak Flat Campground; and
				(2)at the end of that
			 4-year period—
					(A)the withdrawal of
			 the Oak Flat Campground shall be revoked; and
					(B)title to the Oak
			 Flat Campground shall be simultaneously conveyed to Resolution Copper.
					(d)BoulderBlast
			 competitionDuring the 5-year period beginning on the date of
			 enactment of this Act, the Secretary, in consultation with Resolution Copper,
			 may issue not more than 1 special use permit per calendar year to provide
			 public access to the bouldering area on the Federal land for purposes of the
			 annual BoulderBlast competition.
			11.Traditional
			 acorn gathering and related activities in and around Oak Flat
			 Campground
			(a)Sense of
			 Congress regarding acorn gatheringIn addition to the acorn
			 gathering opportunities described in section 9(a)(3)(A)(ii), it is the sense of
			 Congress that, on receipt of a request from the Apache or Yavapai Indian tribe
			 or any other Indian tribe during the 180-day period beginning on the date of
			 conveyance of the Federal land to Resolution Copper under section 4, Resolution
			 Copper should endeavor to negotiate and execute a revocable authorization to
			 each applicable Indian tribe to use an area in and around the Oak Flat
			 Campground for traditional acorn gathering and related activities.
			(b)Area and
			 termsThe precise area and terms of use described in subsection
			 (a)—
				(1)shall be agreed to
			 by Resolution Copper and the applicable Indian tribes; and
				(2)may be modified or
			 revoked by Resolution Copper if Resolution Copper, in consultation with the
			 Indian tribes, determines that all or a portion of the authorized use area
			 needs to be closed on a temporary or permanent basis—
					(A)to protect the
			 health or safety of users; or
					(B)to accommodate an
			 exploration or mining plan of Resolution Copper.
					12.Value adjustment
			 payment to United States
			(a)Annual
			 production reporting
				(1)In
			 generalBeginning on February 15 of the first calendar year
			 beginning after the date of commencement of production of valuable locatable
			 minerals in commercial quantities (as defined by applicable Federal laws
			 (including regulations)) from the Federal land conveyed to Resolution Copper
			 under section 4(b), and annually thereafter, Resolution Copper shall file with
			 the Secretary of the Interior a report indicating the quantity of locatable
			 minerals in commercial quantities produced from the Federal land during the
			 preceding calendar year.
				(2)Report
			 contentsThe reports under paragraph (1) shall comply with all
			 recordkeeping and reporting requirements of applicable Federal laws (including
			 regulations) in effect at the time of production relating to the production of
			 valuable locatable minerals in commercial quantities on any federally owned
			 land.
				(b)Payment on
			 productionIf the cumulative production of valuable locatable
			 minerals in commercial quantities produced from the Federal land conveyed to
			 Resolution Copper under section 4(b) exceeds the quantity of production of
			 locatable minerals from the Federal land used in the royalty income approach
			 analysis under the Uniform Appraisal Standards for Federal Land Acquisitions
			 prepared under section 7(a)(4)(D), Resolution Copper shall pay to the United
			 States, by not later than March 15 of each applicable calendar year, a value
			 adjustment payment for the quantity of excess production at a rate equal
			 to—
				(1)the Federal
			 royalty rate in effect for the production of valuable locatable minerals from
			 federally owned land, if such a rate is enacted before December 31, 2012;
			 or
				(2)if no Federal
			 royalty rate is enacted by the date described in paragraph (1), the royalty
			 rate used for purposes of the royalty income approach analysis prepared under
			 section 7(a)(4)(D).
				(c)State law
			 unaffectedNothing in this Act modifies, expands, diminishes,
			 amends, or otherwise affects any State law (including regulations) relating to
			 the imposition, application, timing, or collection of a State excise or
			 severance tax under Arizona Revised Statutes 42–5201–5206.
			(d)Use of
			 fundsThe funds paid to the United States under this section
			 shall—
				(1)be deposited in a
			 special account of the Treasury; and
				(2)remain available,
			 without further appropriation, to the Secretary and the Secretary of the
			 Interior, as the Secretaries jointly determine to be appropriate, for the
			 acquisition of land or interests in land from willing sellers in the State of
			 Arizona.
				13.Miscellaneous
			 provisions
			(a)Revocation of
			 orders; withdrawal
				(1)Revocation of
			 ordersAny public land order that withdraws the Federal land from
			 appropriation or disposal under a public land law shall be revoked to the
			 extent necessary to permit disposal of the land.
				(2)WithdrawalOn
			 the date of enactment of this Act, if the Federal land or any Federal interest
			 in the non-Federal land to be exchanged under section 4 is not withdrawn or
			 segregated from entry and appropriation under a public land law (including
			 mining and mineral leasing laws and the Geothermal Steam Act of l970 (30 U.S.C.
			 1001 et seq.)), the land or interest shall be withdrawn, without further action
			 required by the Secretary concerned, from entry and appropriation, subject to
			 the valid existing rights of Resolution Copper, until the date of the
			 conveyance of Federal land under section 4(b).
				(b)Maps, estimates,
			 and descriptions
				(1)Minor
			 errorsThe Secretary concerned and Resolution Copper, may
			 correct, by mutual agreement, any minor errors in any map, acreage estimate, or
			 description of any land conveyed or exchanged under this Act.
				(2)ConflictIf
			 there is a conflict between a map, an acreage estimate, or a description of
			 land under this Act, the map shall control unless the Secretary concerned and
			 Resolution Copper mutually agree otherwise.
				(3)AvailabilityOn
			 the date of enactment of this Act, the Secretary shall file and make available
			 for public inspection in the Office of the Supervisor, Tonto National Forest,
			 each map referred to in this Act.
				
